Title: To James Madison from Edmund Pendleton, 1 January 1781
From: Pendleton, Edmund
To: Madison, James



Dear Sir
Virga Jany 1st 1781

I have forfeited my reputation for punctuality, by omitting to pay you my Respects by last post, Which being Christmas day, I had fancied the rider would not move, but he did so, & without my letter. I am afraid you’l say it would have been no loss, If I had repeated the Mistake to-day, since I have not a Sylable of Intelligence foreign or domestic, except that we have housed a fine Crop of Corn, such as was never seen in Virginia before, & have hitherto had a charming winter. The account of Sumpter’s Success agt Tarlton, & of Colo Washington’s Compleat surprise of the Enemy, at least a party of them, are our last Accounts from the Southward, & I do not hear on what ground our Assembly fix’d the recruiting Bill which changed shapes as often as Proteaus. It is said they adjourned on Saturday last. I am glad to hear that the embarcation at New York was only taking place when you wrote your last letter, as we had supposed the reinforcement were already at the Southward—as it is, we have some more time for preparation. I fear not enough. pray what do you think of our New Appointment of something I know not what to call him, to Congress? Accept the Complts of the Season, & my wishes for your enjoyment of health & every Felicity, who am
Dr Sr Yr Affe & Obt Servt
Edmd Pendleton
 